Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments filed on Oct. 21, 2022 have been fully considered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 22, 25, 27-29, 32-36 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirato (JP 2005-26287 in IDS, machine translation provide with Office Action) in view of Nagayama et al. (Nagayama) (JP 2017-215429 in IDS, machine translation provide with Office Action, page numbers refer to translation).
	Regarding claim 21, Shirato discloses an apparatus (Fig. 1-4) comprising: a plurality of light sources (81 for each of AL1-AL6) each for illuminating a respective one of a plurality of parallel alignment marks (m1-m6, Fig. 3) of an alignment pattern; light collection optics (86, 89A, Fig. 3) arranged to simultaneously collect each light beam of the plurality of light beams after the light beam has interacted with the respective one of the alignment marks; and a plurality of detectors (89B, Fig. 3) each respectively arranged to receive one of the plurality of light beams (para 0032).  However, Shirato does not disclose a single light source configured to simultaneously generating a plurality of light beams, the plurality of light beams comprising a respective spatially coherent light beam.  Nagayama discloses an apparatus (Fig. 1-4) comprising a light source (211a, Fig. 4, page 9) configured to simultaneously generating a plurality of light beams, the plurality of light beams comprising a respective spatially coherent light beam for simultaneously illuminating different alignment marks (MX, My, page 9).  Since alignment mark can be illuminated and detected using both coherent light and incoherent light, it would have been obvious to one of ordinary skill in the art to provide the coherent light source of Nagayama to the invention of Shirato as it has been held to be within the general skill of a worker in the art to select a known material or device on the basis of its suitability for the intended use as a matter of obvious design choice and the use of such known device would yield predictable results.
	Regarding claim 34, Shirato discloses an apparatus comprising: a plurality of source of radiation (81 for each of AL1-AL6); and an optical element (83) arranged to receive the radiation (para 0032) and to simultaneously generate a plurality of light beams (AL1-AL6), the plurality of light beams for each of a plurality of parallel alignment marks (m1-m6) of an alignment pattern. However, Shirato does not disclose that the source is a spatially coherent radiation and generating a plurality of light beams having a same wavelength as the spatially coherent radiation and the plurality of light beams comprising a respective spatially coherent light beam.  Nagayama discloses an apparatus (Fig. 1-4) comprising a light source (211a, Fig. 4, page 9) configured to simultaneously generating a plurality of light beams, the plurality of light beams comprising a respective spatially coherent light beam for simultaneously illuminating different alignment marks (MX, My, page 9).  Nagayama discloses that the source is a spatially coherent radiation and generating a plurality of light beams having a same wavelength as the spatially coherent radiation (none of the structures 213, 214, 215 in Fig. 4 would change the wavelength) and the plurality of light beams comprising a respective spatially coherent light beam (page 9).  Since alignment mark can be illuminated and detected using both coherent light and incoherent light, it would have been obvious to one of ordinary skill in the art to provide the coherent light source of Nagayama to the invention of Shirato as it has been held to be within the general skill of a worker in the art to select a known material or device on the basis of its suitability for the intended use as a matter of obvious design choice and the use of such known device would yield predictable results.
	Regarding claims 22 and 35, Shirato discloses optical fiber (82) for each of the light sources (81), and Nagayama discloses optical fiber (214) for light source (211).  Although the cited references do not disclose that the optical fibers for the light source comprise single mode fibers, single mode fibers are commonly used optical fibers in the art, and it would have been obvious to one of ordinary skill in the art to provide specifically a single mode fibers since it has been held to be within the general skill of a worker in the art to select a known material or device on the basis of its suitability for the intended use as a matter of obvious design choice.
	Regarding claims 25, 27, 36 and 38, Shirato does not disclose wherein the light source comprises an integrated optical device (claims 25, 36) and wherein the integrated optical device comprises a 1×N directional coupler (claim 26, 38).  Nagayama discloses wherein the light source comprises an integrated optical device comprising a 1×N directional coupler (217, Fig. 4(a)(b), references 217a-e, page 10).  Therefore it would have been obvious to one of ordinary skill in the art to provide the integrated optical device comprising a 1×N directional coupler of Nagayama to the invention of Shirato in order to direct a plurality of beams from a single coherent source of light to the plurality of alignment marks of Shirato as taught by Nagayama on page 10.
	Regarding claims 28 and 39, Shirato discloses wherein the light source provides on-axis illumination (Fig. 4).
	Regarding claims 29 and 40, Shirato does not disclose wherein the light source provides off-axis illumination.  Nagayama discloses wherein the light source provides on-axis illumination (Fig. 5(a)) and off-axis illumination (Fig. 5(b)).  Since Nagayama teaches both on-axis and off-axis illumination, it would have been obvious to one of ordinary skill in the art to provide the off-axis illumination as taught by Nagayama to the invention of Shirato to provide more flexibility of having either on-axis or off-axis illumination as taught by Nagayama.  
	Regarding claim 32, Shirato discloses wherein: the plurality of detectors comprises a plurality of detector elements (89, Fig. 4) arranged in a linear array (Fig. 2) adjacent and parallel to the parallel alignment marks (m1-m6, Fig. 3), and the light collection optics comprises a plurality of objective lenses (89A), each of the plurality of detector elements having a respective one of the plurality of objective lenses (Fig. 4).
	Regarding claim 33, although Shirato does not disclose a plurality of turning mirrors, Shirato discloses a deflecting mirror (86 in Fig. 4).  Since a turning mirror is well known and commonly used in the art to guide and direct a light beam, it would have been obvious to one of ordinary skill in the art to combine an actuator to a deflecting mirror in order to provide a turning mirror to each alignment system (AL1-AL6) of Shirato in order to receive an incoming illumination light beam, adjusting the turning mirror to direct the incoming illumination light beam to a respective one of the alignment marks since it has been held that making an old device adjustable without producing any new an unexpected result involves only routine skill in the art.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirato in view of Nagayama et al. as applied to claim 22 above, and further in view of Hickman (6,519,036).
	The further difference between the claimed invention and the modified Shirato is wherein: the single mode fibers are movable, and light from the single mode fibers is relayed to the alignment marks in such a manner that moving the single mode fibers causes light from the single mode fibers to scan a segment of the alignment marks (claim 23) and wherein each of the single mode fibers are mechanically coupled to a device for moving the single mode fiber (claim 24).  Hickman discloses a movable optical fiber (54, Fig. 4), and the light from the optical fiber relaying to the alignment marks to scan a segment of the alignment marks (claims 6 and 7).  Hickman also discloses the optical fiber mechanically coupled to a device (56) to move the optical fiber (col. 4, lines 3-10).  Therefore it would have been obvious to one of ordinary skill in the art to further modify Shirato to provide a movable single mode fiber as taught by Hickman to scan a segment of the alignment marks since it has been held that making an old device portable or movable without producing any new and unexpected results involves only routine skill in the art.
	
Claim(s) 26 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirato in view of Nagayama et al. as applied to claim 22 above, and further in view of Fallahi et al. (Fallahi) (6,436,613).
The further difference between the claimed invention and the modified Shirato is wherein the integrated optical device comprises a multimode interference device.  Fallahi discloses a multi-mode interference structure (Fig. 3) to replicate the input light as multiple lights (claim 44).  Therefore it would have been obvious to one of ordinary skill in the art to provide an MMI, which is commonly used in the art, to further modify Shirato in order to generate plurality of light from a coherent source since it has been held to be within the general skill of a worker in the art to select a known material or device on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirato in view of Nagayama et al. as applied to claim 22 above, and further in view of Bouzid (2015/0370058).
Regarding claim 30, the further difference between the claimed invention and the modified Shirato is wherein the light collection optics comprises an Offner relay.  Bouzid discloses a light collecting system (Fig. 4a, 4b, para 0034) comprising an Offner relay system to collect the light and direct the light to a detector 205.  Therefore it would have been obvious to one of ordinary skill in the art to further modify Shirato by providing an Offner relay of Boufzid in order to improve the depth of focus as taught by Bouzid in para 0034 and 0037.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirato in view of Nagayama et al. as applied to claim 22 above, and further in view of Matsugu et al. (Matsugu) (5,148,036).
Regarding claim 31, the further difference between the claimed invention and the modified Shirato is wherein the light collection optics comprises a plurality of cylindrical lenses.  Matsugu discloses in Fig. 10, an alignment detection system comprising a light collection optics comprising a cylindrical lens (13) and detector (8) for detecting light reflected by alignment pattern (4W).  Therefore it would have been obvious to one of ordinary skill in the art to incorporate a plurality of cylindrical lenses to the system of Shirato by providing a cylindrical lens (13), for collecting and condensing of light from the alignment mark, to the light collection optics of Shirato by providing a cylindrical lens to each of the detection system (AL1-AL6) of Shirato.
Response to Arguments
	Applicant argues that Nagayama reference does not disclose “a light source” since Fig. 4 of Nagayama shows a first laser diode 211a and a second laser diode 211b.  However, Nagayama is relied on to show a single light source 211a which simultaneously generate a plurality of light beams through light branching parts 216a, 216b, 216d.  It would have been obvious to one of ordinary skill in the art to provide a single light source of Nagayama and generate a plurality of light beam needed in the invention of Shirato since having a single light source would simplify the arrangement.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        November 4, 2022